DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.

Terminal Disclaimer
3.	The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 09/29/2016 has been reviewed and is approved.  The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art made of record (Boyle et al (US 20120303356 Al) in view of Bostick et al (US 20160063096 Al)) and the references cited in the IDS received 10/04/2019 did not teach or fairly suggest the combination of elements as recited in independent Claims 1.
Specifically, the prior art Boyle teaches an Internet search query technology improvement method comprising: 
generating, by a processor enabling a natural language classifier (NLC) circuit of a specialized hardware device comprising special purpose hardware and computer instructions, an intent domain associated with at least one subject based intent classification, wherein said at least one subject based intent classification is defined within a ground truth for said intent domain (Fig 3, Query logic system 303, natural language processor 305 (processor enabling a natural language classifier (NLC) as 305, [0036], “The natural language processor 305 may analyze a query entered by the user to extract key details (subject of the search) from the user query” [0032], “A function of the query logic system 303 may be to bridge between the user's free-form description of the user query 304 and the fixed back-end categories (subject based intent classification) based on the use of ontologies, which are analyzed to clarify the user query statement.  The bridging process may include disambiguation, augmentation, and extension of the user query 304, using a domain-specific ontology (an intent domain), to improve specificity and completeness of the user query.” And [0074] “The natural language processing layer 402 (a natural language classifier (NLC) circuit) may identify entities (e.g., key terms = subject of the search) and relationships in the user query, at step 105 (for example, "failed", "after", and "installation").  If there are terms in the user query that the natural language processing layer 402 does not recognize, it may refer to a dictionary, thesaurus, or lexicon at step 106 to help determine their meaning and the user's intent (subject based intent classification defined within a ground truth for said intent domain).  Once the natural language processing layer 402 has extracted relevant terms from the user query, it may forward these terms to an ontology analyzer (such as ontology layer 407) for analyzing a domain-specific ontology related to the user query (intent classification defined within a ground truth for said intent domain), and matching the terms against concepts in the ontology, per step 107.” And more in Fig 3, [0030], [0033], domain-specific information related to the user query), and wherein said NLC circuit comprises embedded specialized non-generic analog, digital, and logic based circuitry of said specialized hardware device for executing specialized software for only performing said Internet search query technology improvement method (Fig 3, Query logic system 303, natural language processor 305 (processor enabling a natural language classifier (NLC) as 305)); 
Examiner direct applicant attention to the definition of a natural language processor which is a circuit comprises embedded specialized non-generic analog, digital, and logic based circuitry of said specialized hardware device for executing specialized software for only performing said natural language processing methods such speech recognition, natural-language understanding, and natural-language generation.
https://en.wikipedia.org/wiki/Natural-language_processing
Natural-language processing (NLP) is an area of computer science and artificial intelligence concerned with the interactions between computers and human (natural) languages, in particular how to program computers to fruitfully process large amounts of natural language data. Challenges in 
continuously executing, by said processor enabling said NLC circuit, an unstructured data analysis process with respect to a content corpus being associated with said at least one subject based intent classification ([0023], “The system may comprise a natural language processor for identifying relevant terms in the user query and an ontology analyzer for matching the relevant terms to concepts (specified subject matter) in an ontology related to the user query.  The system may further include a query processor for refining the user query using the matching relevant terms and ontology concepts (specified subject matter), and a search engine for identifying from a database information (a content corpus) relevant to the refined user query.” [0037] “An ontology analyzer 306 (an unstructured data analysis process) may receive relevant strings and annotations from the natural language processor 305 for analyzing an ontology of domain-specific information related to the user query, and identifying concepts and relationships in the ontology that match the user's problem or need”.  [0074] “The natural language processing layer 402, natural language processor (processor enabling said NLC circuit) may identify entities (e.g., key terms) and relationships in the user query, at step 105 (for example, "failed", "after", and "installation").  If there are terms in the user query that the natural language processing layer 402 does not recognize, it may refer to a dictionary, thesaurus, or lexicon (a content corpus) at step 106 to help determine their meaning and the user's intent.  Once the natural language processing layer 402 has extracted relevant terms from the user query, it may forward these terms to an ontology analyzer (such as ontology layer 407 (an unstructured data analysis process such keyword extraction process)) for analyzing a domain-specific ontology (an intent domain) related to the user query (subject), and matching the terms against concepts in the ontology, per step 107.”), wherein said unstructured data analysis process comprises an extraction process consisting of a keyword extraction process, an image extraction process, a personality extraction process, a tone extraction process, and a relationship extraction process ([0040], [0042],[0044] parsing the keyword, Lexical analysis), an image extraction process ([0026], free-form text, and [0031], [0058], “The results may include suitable documents from a search on the user's need or problem in various domains, or relevant follow-on actions such as ”), a personality extraction process ([0036], “The natural language processor 305 may analyze a query entered by the user to extract key details from the user query.  Query details may include, for example, the type of user problem, what the user was doing when the problem occurred, the environment in which the problem occurred, affected product components, and conditions that have changed as a result of the problem.”), a tone extraction process ([0041]-[0042], the part of speech (POS) of each word), and a relationship extraction process ([0033], [0037], [0052], [0055]);
analyzing, by a processor enabling said NLC circuit, a search phase entered in a search field of a first graphical user interface with respect to a domain specific search query for specified subject matter (Fig 3, Query logic system 303 (processor enabling a natural language classifier (NLC) as 305), user interface 302 (a graphical user interface), [0023], “The system may comprise a natural language processor for identifying relevant terms in the user query and an ontology analyzer for matching the relevant terms to concepts (specified subject matter) in an ontology related to the user query.  The system may further include a query processor for refining the user query using the matching relevant terms and ontology concepts (specified subject matter), and a search engine for identifying from a database information (a content corpus) relevant to the refined user query.” [0027], [0030], “FIG. 3 illustrates a block diagram of a self-service support system 300 for receiving a user query (a search phase entered in a search field of a graphical user interface), analyzing the query based on an ontology of domain-specific information (with respect to a domain specific search query), and returning information relevant to the user query”, [0034]-[0037], “[0037] An ontology analyzer 306 may receive relevant strings and annotations from the natural language processor 305 for analyzing an ontology of domain-specific information related to the user query, and identifying concepts and relationships (specified subject matter) in the ontology that match the user's problem or need.” And more in [0051] “Once the natural language process is completed, the ontology layer 407 of the query logic system 400 may begin analyzing the user query against a related domain ontology.  The query logic system 400 may iteratively refine the user query based on concepts and relationships that the ontology layer 407 identifies from the ontology, with the goal of processor enabling said NLC circuit) may identify entities (e.g., key terms) and relationships in the user query, at step 105 (for example, "failed", "after", and "installation") = a search phase.  If there are terms in the user query that the natural language processing layer 402 does not recognize, it may refer to a dictionary, thesaurus, or lexicon (a content corpus) at step 106 to help determine their meaning and the user's intent.  Once the natural language processing layer 402 has extracted relevant terms from the user query, it may forward these terms to an ontology analyzer (such as ontology layer 407 (an unstructured data analysis process such keyword extraction process)) for analyzing a domain-specific ontology (an intent domain) related to the user query (subject matter), and matching the terms against concepts in the ontology, per step 107.”);  
generating, by said processor based on results of said determining and comparing, a subset of search results of said search results data, wherein said subset of search results correlates to said at least one subject based intent classification ([0033]); and wherein said subset of search results is generated with respect to a context of said domain specific search query ([0027], [0042], [0060]), a location of said domain specific search query ([0003], [0036]), said at least one subject based intent classification ([0023]-[0024], [0074]), a variation of words of said domain specific search query ([0040], [0042],[0044] parsing the keyword, Lexical analysis), synonyms of said domain specific search query ([0044], [0053], [0075]), concept matching results of said domain specific search query ([0023]-[0024], [0074]), and natural language queries associated with said domain specific search query ([0036], [0074]);
ranking, by said processor, said subset of search results resulting in a ranked list of said subset of search results, said subset of search results comprising alternative words and phrases differing from any words and phrases of said search phrase, wherein said generating said subset and said ranking results in an improvement of Internet based search accuracy by understanding user intent in combination with a contextual meaning of terms as they appear within a searchable Internet data space for generation of more relevant Internet search results ([0004]-[0005], [0035], “The search query may be used to perform a meta-search, where it may be sent to a single or multiple heterogeneous back-end databases, knowledge stores and return relevant results in a unified, but categorized and filtered by the query input, list of information.”[0061]-[0062], [0064], “The search layer 419 may employ a result-ranking utility for ranking the information sources that best match the key terms of the user query and returning a set of best-matching results.  The search layer 419 may then return the best-matching results to the user through the user interface 302.” And using synonyms in [0044], [0053], [0075] read on alternative words and phrases differing from any words and phrases of said search phrase); 
But both fail to teach: 
presenting, by said processor via said first graphical user interface, said search phrase and an associated number of results in a first results portion of said first graphical user interface, first results specifying a top sematic intent and an associated confidence percentage level in a second results portion of said first graphical user interface, and a policy statement associated with said search phrase in a third portion of said first graphical user interface;
presenting, by said processor via a second graphical user interface, a specified search phrase of said search phrases in a first results portion of said second graphical user interface, said specified search phrase and an associated number of results in a second results portion of said second graphical user interface, and results specifying a top sematic intent and an associated confidence percentage level in a third results portion of said second graphical user interface, wherein said first results portion differs from said second results portion and said third results portion;
and deploying, integrating, and maintaining, by said computer processor based on execution of firmware instructions with respect to said Internet search query technology improvement method, said specialized hardware device comprising said NLC circuit including a programmable logic array configured to execute specialized software for personalizing said NLC circuit thereby resulting in a performance of said special purpose hardware system being configured for improving said Internet based search accuracy for execution of said Internet search query technology improvement method.



5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HICHAM SKHOUN/Primary Examiner, Art Unit 2169